Citation Nr: 0618374	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-27 782	)	DATE
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma

THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the amount of $28,180.27. 

(The issue of entitlement to service connection for post-
traumatic stress disorder, Parkinson's disease, lupus, 
connective tissue disease, cutanea tarda, loss of vision, and 
whether new and material evidence has been presented to 
reopen service connection claims for heart murmur, bilateral 
hearing loss, chloracne, and peripheral neuropathy are 
addressed in a separate decision.)

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

J. Rose, Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision of the Committee on Waivers 
and Compromises (Committee) of the Muskogee, Oklahoma VA 
Regional Office (RO). 

In August 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the veteran's file. 

As explained below, the Board does not consider waiver of the 
recovery of the overpayment to be precluded by bad faith.  
Therefore, the matter will need to be addressed under the 
standard of equity and good conscience, which has not been 
adjudicated by the Committee and this aspect of the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran was awarded VA pension benefits, commencing 
December 1, 1995.

2. The veteran received additional income from the Social 
Security Administration (SSA), starting in November 1999 and 
he received lump sum retroactive awards in 2000. 

3. The veteran's request for waiver of recovery of the 
overpayment of VA pension benefits in the amount of 
$28,180.27 was denied by the Committee on the basis that the 
veteran failed to report the receipt of Social Security 
benefits to VA constituting bad faith, and that waiver of 
recovery of the overpayment was therefore precluded by law.

4. The record contains insufficient evidence to establish 
that the veteran acted in bad faith, that is, he intended to 
seek an unfair advantage in connection with his participation 
in VA's pension benefits program. 


CONCLUSION OF LAW

The overpayment of VA pension benefits in the amount of 
$28,180.27 did not result from bad faith on the part of the 
veteran, and waiver of recovery of the overpayment is not 
precluded by law.  38 U.S.C.A. 5302 (West & Supp. 2005); 38 
C.F.R. § 1.965(b)(2) (2005).


Veterans' Claims Assistance Act of 2000 (VCAA)

The notice requirements and the duty to assist provisions of 
the VCAA do not apply to a claimant seeking waiver of 
recovery of an overpayment.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision in January 1999, based in part on the fact 
that the veteran was not receiving Social Security income, 
the veteran was awarded VA pension benefits, commencing 
December 1, 1995.  In the award letter, the veteran was 
advised of his responsibility to promptly notify the VA of 
any changes in income, that income included payment from any 
source, and that failure to do so may result in the creation 
of an overpayment.  The award letter stated that his VA 
pension was based on his receipt of $0 from Social Security.

In December 2000, the RO proposed to terminate the veteran's 
pension benefits based on the receipt of SSA benefits.  In 
January 2001, the veteran stated that he mailed the SSA award 
letter to VA. 

In February 2002, the RO notified the veteran that SSA 
records showed that he received his first SSA payment of $931 
a month in November 1999, which was adjusted to $952.50 a 
month in December 1999; in January 2000, he received a 
retroactive lump sum payment in the amount of $6,229.95 and 
in March 200, a retroactive lump sum payment of $31, 604.25. 

In February 2002, the veteran stated that he mailed both 
award letters from SSA dated in January and March 2000 to the 
RO.  In a May 2002 letter, the veteran's wife indicated that 
she mailed notice of her husband's award letter to 
Washington, DC.  In his substantive appeal, he indicated that 
he contacted the RO in March 2000 and was told to mail the 
award notice to the RO.  The veteran indicated that he mailed 
the award letter as instructed.  In August 2004, the veteran 
testified that when he received his SSA award, he informed a 
representative of a service organization, essentially 
believing that this was sufficient notification to the RO.        

In May 2002, the veteran's request for waiver of recovery of 
the overpayment of VA pension benefits in the amount of 
$28,180.27 was denied by the Committee on the basis that the 
veteran failed to report the receipt of Social Security 
benefits to VA constituting bad faith, and that waiver of 
recovery of the overpayment was therefore precluded by law.

Analysis 

Pension is a benefit payable by the VA to veterans of a 
period of war because of disability. The rate of pension 
received is equal to the maximum annual rate as reduced by 
the veteran's countable family income. 38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23.  Social Security disability benefits are 
countable income.  38 C.F.R. § 3.262(f). 

For pension, income will be counted for the calendar year in 
which it was received. 38 C.F.R. § 3.260. 

Pursuant to 38 U.S.C.A. § 5302(c), a finding of bad faith 
precludes a grant of a waiver of recovery of an overpayment.  
In this case, the RO denied the veteran's request for waiver 
of recovery of the overpayment on the basis that the veteran 
failed to report receipt of Social Security benefits, 
constituting bad faith. 

The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).  Mere negligence or failure to take 
action alone does not amount to "bad faith."  Richards v. 
Brown, 9 Vet. App. 255 (1996). 

The evidence shows that the veteran was on notice to report 
changes in income, including the receipt of SSA income, which 
could affect the amount of VA pension benefits he was 
entitled to receive.  In statements and testimony, the 
veteran stated that he did report the SSA income to VA and to 
a representative of a veterans service organization although 
there is no record of any such notice on file.     

While there is no record that the veteran notified the proper 
VA authority about the receipt of SSA income, the omission or 
failure to act alone is insufficient to establish bad faith, 
that is, the intent to seek an unfair advantage in connection 
with his participation in VA's pension benefits program.  
This does not mean that the veteran was without fault, but 
any fault on the veteran's part does not rise to the 
level of bad faith.  The Board therefore concludes that the 
veteran did not act in bad faith, resulting in the creation 
of the overpayment, and waiver of recovery of the overpayment 
of VA pension benefits is not precluded as a matter of law.





ORDER

As bad faith is not shown, waiver of recovery of the 
overpayment of VA pension benefits in the amount of 
$28,180.27 is not precluded by law, and to this extent, the 
appeal is granted. 


REMAND

Since waiver of recovery of the overpayment of VA pension 
benefits is not precluded by law, the request for waiver must 
be readjudicated under the standard of equity and good 
conscience.  Before it can readjudicated however further 
evidentiary development is necessary, accordingly, the case 
is REMANDED for the following action:

1. Conduct an audit as to the amount of 
the debt, applying 38 C.F.R. § 3.260 (for 
pension, income will be counted for the 
calendar year in which it was received). 
[In the year 2000, the veteran received 
two retroactive lump sum payments of 
$6,229.95, and $31, 604.25.].

2. Ask the veteran to complete a Financial 
Status Report (VA Form 20-5655) listing 
all monthly income, monthly expenses, 
assets, and debts. 

3. After completion of the above, 
readjudicate the request for waiver of 
recovery of the overpayment, if any, under 
the standard of equity and good 
conscience.  If the benefit sought is 
denied, provide the veteran with a 
supplemental statement of the case to 
include the amount of debt recouped, the 
balance of the remaining debt, and the 
amount of the payment being withheld 
monthly, and return the case to the Board. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


